OPINION OF THE COURT
Per Curiam.
The petitioner served the respondent with a petition dated April 4, 2001, containing one charge of professional misconduct. After a pretrial conference on July 16, 2001, and a hearing on August 3, 2001, Special Referee Pizzuto sustained the charge. The petitioner now moves to confirm the Special Referee’s report and to impose such discipline as the Court deems appropriate under the circumstances. The respondent’s counsel has submitted an affirmation asking the Court to confirm the report, but to limit the sanction imposed to a censure.
Charge One alleges that the respondent is guilty of professional misconduct in that he has been convicted of a serious crime. On September 27, 2000, the respondent was convicted of harassing a United States Postal Inspector, in violation of 18 USC § 1512 (c) (4) and § 3551, a misdemeanor, upon his plea of guilty in the United States District Court for the Eastern District of New York. The respondent was sentenced to six months of unsupervised probation and a $50 special assessment.
By reason of the foregoing, the respondent violated Code of Professional Responsibility DR 1-102 (a) (5) and (7) (22 NYCRR 1200.3 [a] [5], [7]).
Based on the respondent’s admissions, the Special Referee properly sustained the charge. Accordingly, the petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, the respondent asks the Court to consider the outpouring of support for him and the high esteem in which he is held in the community. The petitioner notes that the respondent was issued an admonition on November 19, 1996, emanating from his neglect of a legal matter. In an unrelated proceeding based upon a sanction imposed upon him in the United States District Court for the Southern District of New York for insulting and inappropriate remarks with respect to opposing counsel, the respondent was censured by this Court (see Matter of Monaghan, 295 AD2d 38).
Under the totality of the circumstances, the respondent is suspended from the practice of law for one year, commencing immediately.
*94Prudenti, P.J., Ritter, Santucci, Altman and Luciano, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Thomas C. Monaghan, is suspended from the practice of law for a period of one year, commencing immediately, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months before the expiration of the one-year period upon furnishing satisfactory proof that during that period he (a) refrained from practicing or attempting to practice law, (b) fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10), and (c) otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Thomas C. Monaghan, shall continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.